Case 1:19-cv-00210-RA Document 21 Filed 08/22/19 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

= a eg X Civil No.: 19-cv-210 (RA)
RAFAEL FIGUEROA,

 

Plaintiff, AFFIRMATION IN SUPPORT
OF CLERK’S CERTIFICATE
-against- OF DEFAULT

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

 

 

Defendants.
= x
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Third-Party Plaintiffs,
- against —
NRG MAGIC CONSTRUCTION INC.,
Third-Party Defendant,
-- x

Anna Bangiyev, Esq., an attorney duly admitted to practice law before the United States
District Court for the Southern District of New York, affirms the following to be true under the
penalties of perjury:

1. I am associated with the law firm of BRAND, GLICK & BRAND, P.C., attorneys
for the Defendants/ Third-Party Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEV,

in the above-captioned matter.

2. This action was commenced on November 19, 2018 by Plaintiff, RAFAEL
FIGUEROA, with the filing of a Summons and Complaint in the Bronx County Supreme Court,

Index No.: 33227/2018E.
Case 1:19-cv-00210-RA Document 21 Filed 08/22/19 Page 2 of3

a: The issue was joined by filing an Answer by the Defendants, IRENE YAGUDAEV

and SOLOMON YAGUDABY, on or about December 24, 2018.

4, This action was removed from Supreme Court, County of Bronx and transferred to
the United States District Court for the Southern District of New York with the Notice of Removal

filed on January 8, 2019, Dac. # 1.

we A Third-Party action was commenced on March 8, 2019 by Defendants/
Third-Party Plaintiffs, IRENE YAGUDAEV and SOLOMON YAGUDAEYV, with the filing of a

Third-Party Summons and Complaint, Doc. # 10-15.

6. A copy of the Third-Party Summons and Complaint was served on the Third-Party
Defendant, NRG MAGIC CONSTRUCTION INC., on April 4, 2019 by personally serving the
Secretary of State of New York in the City of Albany and proof of service was therefore filed on

April 8, 2019, Doc. # 16 and 17.

7. The time for the Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., to

answer or otherwise move with respect to the complaint herein has expired.

8. The Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., has not
answered or otherwise moved with respect to the Third-Party complaint, and the time for
Third-Party Defendant, NRG MAGIC CONSTRUCTION INC., to answer or otherwise move has

not been extended.

WHEREFORE, the Defendants/ Third-Party Plaintiffs, IRENE YAGUDAEV and
SOLOMON YAGUDAEYV, request that the default of the Third-Party Defendant, NRG MAGIC

CONSTRUCTION INC., be noted and a certificate of default issued.
Case 1:19-cv-00210-RA Document 21 Filed 08/22/19 Page 3 of3

I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief.

Dated: Garden City, New York
August 21, 2019

 

 

ANNA BANGIYEV

Attorneys for Defendants/
Third-Party Plaintiffs

IRENE YAGUDAEV and
SOLOMON YAGUDAEV

600 Old Country Road, Suite 440
Garden City, New York 11530
(516) 746-3500

abangiyev@bgbfirm.com
File No.: 28-13382
